


Exhibit 10.14

 

EXACT SCIENCES CORPORATION

 

Incentive Stock Option Agreement

Terms and Conditions

 

1.             Grant Under Plan.  This option is granted pursuant to and is
governed by the Company’s 2000 Stock Option and Incentive Plan (the “Plan”) and,
unless the context otherwise requires, terms used herein shall have the same
meaning as in the Plan.  Determinations made in connection with this option
pursuant to the Plan shall be governed by the Plan as it exists on the Grant
Date.

 

2.             Grant as Incentive Stock Option.  This option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (the “Code”).

 

3.             Vesting of Option if Employment Continues.  All of the Option
Shares initially shall be unvested shares.  For so long as the Employee remains
continuously employed by the Company the Option Shares shall become vested
according to the schedule set forth below and the Employee may exercise this
option as to any vested shares:

 

Vesting Date

 

Number of Vested Shares

 

 

 

One year from the Vesting Start Date

-

25% of the Option Shares

 

 

 

On the 1st day of each subsequent one month period following one year from the
vesting start date.

-

2.083% of the Option Shares

 

Notwithstanding the foregoing, the Board may, in its discretion, accelerate the
date that any installment of this option becomes exercisable.  The foregoing
rights are cumulative and (subject to Sections 4 or 5 hereof if the Employee
ceases to be employed by the Company) may be exercised only before the date
which is ten years from the date of this option grant.

 

4.             Termination of Employment.

 

(a)           Termination Other Than for Cause.  If the Employee ceases to be
employed by the Company, other than by reason of death or disability as defined
in Section 5 or termination for Cause as defined in Section 4(c), no further
installments of this option shall become exercisable, and this option shall
expire (may no longer be

 

--------------------------------------------------------------------------------


 

exercised) after the passage of three months from the Employee’s last day of
employment, but in no event later than the scheduled expiration date.  For
purposes hereof, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Employee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence.  For purposes hereof, employment shall include a consulting
arrangement between the Employee and the Company that immediately follows
termination of employment, but only if so stated in a written consulting
agreement executed by the Company that specifically refers to this option.  This
option shall not be affected by any change of employment within or among the
Company and its Subsidiaries so long as the Employee continuously remains an
employee of the Company or any Subsidiary (as defined in the Plan).

 

(b)           Termination for Cause.  If the employment of the Employee is
terminated for Cause (as defined in Section 4(c)), this option shall expire
(that is, may no longer be exercised) upon the Employee’s receipt of written
notice of such termination and shall thereafter not be exercisable to any extent
whatsoever.

 

(c)           Definition of Cause.  “Cause” shall mean conduct involving one or
more of the following: (i) the substantial and continuing failure of the
Employee, after notice thereof, to render services to the Company in accordance
with the terms or requirements of his or her employment; (ii) disloyalty, gross
negligence, willful misconduct, dishonesty, fraud or breach of fiduciary duty to
the Company;  (iii) deliberate disregard of the rules or policies of the
Company, or breach of an employment or other agreement with the Company, which
results in direct or indirect loss, damage or injury to the Company; (iv) the
unauthorized disclosure of any trade secret or confidential information of the
Company; or (v) the commission of an act which constitutes unfair competition
with the Company or which induces any customer or supplier to breach a contract
with the Company.

 

5.             Death; Disability.

 

(a)           Death.  If the Employee dies while in the employ of the Company,
this option may be exercised, to the extent otherwise exercisable on the date of
his or her death, by the Employee’s estate, personal representative or
beneficiary to whom this option has been transferred pursuant to Section 9, only
at any time within 180 days after the date of death, but not later than the
scheduled expiration date.

 

(b)           Disability.  If the Employee ceases to be employed by the Company
by reason of his or her disability, this option may be exercised, to the extent
otherwise exercisable on the date of cessation of employment, only at any time
within 180 days after such cessation of employment, but not later than the
scheduled expiration date.  For

 

2

--------------------------------------------------------------------------------


 

purposes hereof, “disability” means “permanent and total disability” as defined
in Section 22(e)(3) of the Code.

 

6.             Partial Exercise.  This option may be exercised in part at any
time and from time to time within the above limits, except that this option may
not be exercised for a fraction of a share.

 

7.             Payment of Exercise Price.

 

(a)           Payment Options.  The exercise price shall be paid by one or any
combination of the following forms of payment that are applicable to this
option, as indicated on the cover page hereof:

 

(i)                                    in cash, or by check payable to the order
of the Company;

 

(ii)                                if the Common Stock is then traded on a
national securities exchange or on the Nasdaq National Market (or successor
trading system), delivery of an irrevocable and unconditional undertaking,
satisfactory in form and substance to the Company, by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price, or
delivery by the Employee to the Company of a copy of irrevocable and
unconditional instructions, satisfactory in form and substance to the Company,
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price;

 

(iii)                            subject to Section 7(b) below, if the Common
Stock is then traded on a national securities exchange or on the Nasdaq National
Market (or successor trading system), by delivery of shares of Common Stock
owned by the Employee having a fair market value equal as of the date of
exercise to the option price; or

 

(iv)                               any combination of (i), (ii) and (iii) above.

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (x) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (y) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

(b)           Limitations on Payment by Delivery of Common Stock.  If
Section 7(a)(iii) is applicable, and if the Employee delivers Common Stock held
by the Employee (“Old Stock”) to the Company in full or partial payment of the
exercise price and the Old

 

3

--------------------------------------------------------------------------------


 

Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Employee and the Company, an equivalent number of Option
Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Employee paid for the Option Shares by delivery
of Old Stock, in addition to any restrictions or limitations imposed by this
Agreement.  Notwithstanding the foregoing, the Employee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Employee free of any substantial risk of
forfeiture for at least six months.

 

8.             Method of Exercising Option.  Subject to the terms and conditions
of this Agreement, this option may be exercised by written notice to the Company
at its principal executive office, or to such transfer agent as the Company
shall designate.  Such notice shall state the election to exercise this option
and the number of Option Shares for which it is being exercised and shall be
signed by the person or persons so exercising this option.  Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received.  Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Employee
and if the Employee shall so request in the notice exercising this option, shall
be registered in the name of the Employee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Employee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

 

9.             Option Not Transferable.  This option is not transferable or
assignable except by will or by the laws of descent and distribution.  During
the Employee’s lifetime only the Employee can exercise this option.

 

10.          No Obligation to Exercise Option.  The grant and acceptance of this
option imposes no obligation on the Employee to exercise it.

 

11.          No Obligation to Continue Employment.  Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company to
continue the employment of the Employee.

 

12.          No Rights as Stockholder until Exercise.  The Employee shall have
no rights as a stockholder with respect to the Option Shares until such time as
the Employee has exercised this option by delivering a notice of exercise and
has paid in full the purchase price for the shares so exercised in accordance
with Section 8.  Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.

 

13.          Capital Changes and Business Successions.  The Plan contains
provisions covering the treatment of options in a number of contingencies such
as stock splits and mergers.  Provisions in the Plan for adjustment with respect
to stock subject to options and the related

 

4

--------------------------------------------------------------------------------


 

provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

 

14.          Withholding Taxes.  If the Company in its discretion determines
that it is obligated to withhold any tax in connection with the exercise of this
option, or in connection with the transfer of, or the lapse of restrictions on,
any Common Stock or other property acquired pursuant to this option, the
Employee hereby agrees that the Company may withhold from the Employee’s wages
or other remuneration the appropriate amount of tax.  At the discretion of the
Company, the amount required to be withheld may be withheld in cash from such
wages or other remuneration or in kind from the Common Stock or other property
otherwise deliverable to the Employee on exercise of this option.  The Employee
further agrees that, if the Company does not withhold an amount from the
Employee’s wages or other remuneration sufficient to satisfy the withholding
obligation of the Company, the Employee will make reimbursement on demand, in
cash, for the amount underwithheld.

 

15.          Early Disposition.  The Employee agrees to notify the Company in
writing immediately after the Employee transfers any Option Shares, if such
transfer occurs on or before the later of (a) the date that is two years after
the date of this Agreement or (b) the date that is one year after the date on
which the Employee acquired such Option Shares.  The Employee also agrees to
provide the Company with any information concerning any such transfer required
by the Company for tax purposes.

 

16.          Lock-up Agreement. The Employee agrees that in the event that the
Company effects an underwritten public offering of Common Stock registered under
the Securities Act, the Option Shares may not be sold, offered for sale or
otherwise disposed of, directly or indirectly, without the prior written consent
of the managing underwriter(s) of the offering, for such period of time after
the execution of an underwriting agreement in connection with such offering that
all of the Company’s then directors and executive officers agree to be similarly
bound.

 

17.          Provision of Documentation to Employee.  By signing this Agreement
the Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

18.          Compliance with Securities Act.  The Company shall not be obligated
to sell or issue any Common Stock or other securities pursuant to the exercise
of this option unless the shares of Common Stock or other securities with
respect to which this option is being exercised are at that time effectively
registered or exempt from registration under the Securities Act of 1933, as
amended, and applicable state securities laws.  In the event shares or other
securities shall be issued which shall not be so registered, the Employee hereby
represents, warrants and agrees that he will receive such shares or other
securities for investment and not with a view to their resale or distribution,
and will execute an appropriate investment letter satisfactory to the Company
and its counsel.

 

19.          Amendment of Option.  The Board may amend, modify or terminate this
option including, but not limited to, substituting therefor another option of
the same or a different type and changing the date of exercise or realization,
provided that, the Employee’s consent to such

 

5

--------------------------------------------------------------------------------


 

action shall be required unless the Board determines that the action, taking
into account any related action, would not materially and adversely affect the
Employee.

 

20.          Miscellaneous.

 

(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Employee, to the address set forth on the Cover
Sheet or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

(b)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties relative to the subject matter hereof, and supersedes all
proposals, written or oral, and all other communications between the parties
relating to the subject matter of this Agreement.

 

(c)           Fractional Shares.  If this option becomes exercisable for a
fraction of a share because of the adjustment provisions contained in the Plan,
such fraction shall be rounded down to the nearest whole share.

 

(d)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 9 hereof.

 

(f)            Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Delaware, without giving effect
to the principles of the conflicts of laws thereof.

 

6

--------------------------------------------------------------------------------
